UN`[TED STATES DIS'I`RICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STA'I`ES OF Al\/[ERICA )
)

v. ) Criminal No. 15-10338-FDS
)
55. MAURICIO SANCI-IEZ, )
a/k/a “Tigre,” )
Defendant. )

ORDER OF ST[PU"LATED IUDICIAL REMOVAL
Pursuant to the authority created by Section 374(a)(3) of the I]legal Immigration
Reform and Immigrant Responsihility Act of 1996, Pub. L. 104-208, 110 Stat. 3009
(September 30, 1996), codified at Title 8, United States Code, Section 1228(c)(5), and upon
the parties’ agreement to the entry of a stipulated judicial order ofremoval, it is hereby ordered
that the Defendant, Mauricio Sanchez, a/k/a “Tigre,” (A216 077 252), be removed from the
United States. The Court finds that the Defendant is removable under Title 8 United States
Code, Section §1182(21)(6)(A)(i), as an alien who is present in the United States Without
admission or parole, and Title 8 United States Code, Section §1 lSZ(a)(Z)(A)(i)(I) as an alien
convicted of a crime of moral turpitude
The Court directs that upon conviction and after release from any period of
incarceration, the Defendant be taken into custody by the United States Immigration and
Customs Enforcement and removed to Honduras or to any other country as prescribed by the

immigration laws of the United States ofAmerica.

7/¢@&/

l-ION. F. DEN'NIS SAYLOR IV
Dated: MW 7 25 { UNITED STATES DISTRICT JUDGE

